Citation Nr: 1422893	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  10-48 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected right ankle fracture with right split tear of the peroneus brevis, status post ankle surgery with residual scar.

2.  Entitlement to an initial compensable evaluation for the service-connected residuals of a right fifth metacarpal fracture.



ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 2007 to September 2009.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the RO.

The Veteran had previously perfected an appeal of service connection for tension headaches that was granted in full by an August 2012 RO rating decision.

The Board remanded these matters for further development in April 2013.  They are now returned to the Board.

A review of the Virtual VA paperless claims processing system reveals that it contains VA treatment records relevant to the issues on appeal.  Further, this appeal was processed using the Veterans Benefits Management System (VBMS) Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of increased rating for the service-connected right knee, left hip, residual scar, dry eye syndrome, dermatitis, insomnia, and left knee disabilities have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See April 2013 Report of General Information.  Therefore, the Board does not have jurisdiction and refers them to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  The service-connected right ankle disability is shown to be productive of a disability picture manifested by a functional loss due to pain that more closely approximates that of marked limitation of motion.

2.  The service-connected fracture of the right, fifth finger is shown to be well-healed and productive of a noncompensable functional loss due to pain; neither arthritis nor related deformity is demonstrated. 


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating of 20 percent, but no more for the service-connected residuals of a right ankle fracture have been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.6, 4.7, 4.59, 4.71a including Diagnostic Code 5271 (2013).

2.  The criteria for the assignment of a compensable rating for the service-connected residuals of the right, fifth finger fracture have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71(a) including Diagnostic Code 5230 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).

A July 2009 VCAA letter explained the evidence necessary to substantiate the claim for service connection and higher initial ratings.  This letter also informed the Veteran of his and VA's respective duties for obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In addition, the July 2009 VCAA notice letter from VA was provided prior to initial adjudication of the Veteran's claims and explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

This appeal arises from a Notice of Disagreement (NOD) with the initial evaluation following the grant of service connection for hypertension.  This NOD does not give rise to an additional duty to notify on the part of VA.  Dingess/Hartman, 19 Vet. App. 473; 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises upon receipt of a notice of disagreement).

With regard to the duty to assist, the claims file contains service treatment records and reports of VA examinations.  See 38 U.S.C.A. § 5103A(a)-(d).

The Veteran underwent VA examinations in August 2009 and June 2013 to evaluate the current severity of the service-connected disabilities.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The VA examination reports provide detailed descriptions of the service-connected disabilities.  The examination reports are deemed to be adequate for the purpose of rating of the service-connected disability in accordance with the applicable rating criteria.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.


Increased Ratings

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4. 

Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In evaluating the severity of a particular disability it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim such as this one, placed in appellate status by disagreement with the initial rating award and not yet ultimately resolved, is an original claim as opposed to a new claim for increase.  Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id.

VA must consider application of 38 C.F.R. § 4.40, regarding functional loss due to pain, and 38 C.F.R. § 4.45, regarding weakness, fatigability, incoordination or pain on movement of a joint.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The United States Court of Appeals for Veterans Claims has emphasized that when assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on motion.  DeLuca.

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  

When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).


Right Ankle

In this case, the service-connected right ankle disability is currently assigned a 10 percent evaluation effective on September 15, 2009, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5271. 

Under DC 5271, a 10 percent evaluation is warranted for moderate limitation of motion of the ankle, and a 20 percent evaluation is warranted for marked limitation of ankle motion.

The Board notes that the terms "moderate" and "marked" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Full range of ankle dorsiflexion is from zero to 20 degrees, and full range of ankle plantar flexion is from zero to 45 degrees.  38 C.F.R. § 4.71, plate II.

At an August 2009 VA examination, the Veteran reported having weakness, stiffness, swelling, giving way, lack of endurance, locking, deformity, tenderness, and pain.  She reported experiencing flare-up to 6 times a day with a pain level of 8 out of 10.  

The Veteran denied having functional impairment or limitation of motion during flare-ups.  She denied any incapacitation or joint replacement.  She reported that she did not experience any overall functional impairment from the service-connected disability.

The examination showed that the right ankle had dorsiflexion to 10 degrees with pain and plantar flection to 20 degrees with pain.  The ankle joint was additionally limited after repetitive use by pain, fatigue, weakness, lack of endurance and incoordination.

The X-ray studies showed a postoperative orif distal fibular fracture with a slightly dystrophic calcification and interosseous membrane distally.  There was no indication of a malunion to the os calcis or astragalus on the right.

The examiner noted the effect of the Veteran's service-connected disabilities on her daily activities was that of no running or jumping.

At a June 2013 VA examination, the Veteran was diagnosed as having a right ankle distal fibula fracture with syndesmosis injury and osteochondral fracture of the lateral aspect of the right ankle talar dome.  She complained of having constant pain at a level of 7 out 10 and using over-the-counter pain relievers.  She stated that she was unable to stand longer than 10 minutes at a time or walk one mile nonstop, but she did not use any assistive devices.  She denied having flare-ups.

The range of motion testing revealed that right ankle plantar flexion was performed to 30 degrees with no objective evidence of painful motion and that dorsiflexion was performed to 5 degrees with no objective evidence of painful motion.  After repetitive-use testing, right ankle plantar flexion was to 30 degrees and dorsiflexion to 10 degrees.  The examiner noted that the only limitation of motion involved ankle dorsiflexion that appeared to be secondary to tendoachilles. 

There was noted to be no functional loss or functional impairment following repetitive use testing.  She had no localized tenderness or pain on palpation of the joint and soft tissue of the right ankle.  She also had normal strength of the right ankle on plantar flexion and dorsiflexion, and there was no laxity or ankylosis of the joint found on examination.

The Veteran had no shin splints, stress fracture, Achilles tendon malalignment, or visible deformity of the right ankle.  The X-ray studies showed a retained plate and screws on the distal fibular shaft with bony irregularity at the site of the in-service injury.  A small osteochodal defect was visible and consistent with the in-service fracture.  

The VA examiner indicated that the Veteran's right ankle did impact her ability to work.  The examiner noted that the Veteran was able to walk 200 yards with no difficulty and did not demonstrate a limp.  He found mild posttraumatic degenerative joint disease of the right ankle. 

The Board finds the service-connected right ankle disability picture in this case to be manifested by joint changes and a functional loss due to pain that more closely resembles that of marked limitation of motion under the provisions of Diagnostic Code 5271.  38 C.F.R. § 4.71a.  

On examination in August 2009, Veteran had 10 degrees of dorsiflexion and 20 degrees of plantar flexion.  Then, on examination in June 2013, she had 30 degrees of dorsiflexion and 5 degrees of plantar flexion.  She also reported having significant right ankle pain and right ankle bony changes due to the previous injury.  

However, on this record, there is no showing of ankylosis of the left ankle to support the assignment of a rating higher than 20 percent.   

The Board is cognizant that the Veteran continues to experience pain in her right ankle and has been shown to have some additional functional impairment due to less movement than normal and pain on motion.  This is the basis for the increased 20 percent rating for the service-connected right ankle disability.  

In light of the Veteran's complaints of right ankle pain and evidence of pain on motion and joint deformity, the service-connected right ankle disability warrants a 20 percent rating, but no higher.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206-7.


Right hand fifth metacarpal disability

In November 2009, the RO granted service connection for the residuals of a fracture of the right fifth metacarpal and assigned a noncompensable evaluation effective on September 15, 2009, under 38 C.F.R. § 4.71a, Diagnostic Code 5230.  The Veteran is shown to be right hand dominant.  

Diagnostic Code 5230, for limitation of motion of the ring or little finger, provides only for a noncompensable rating regardless of the degree of limitation.  Accordingly, a compensable rating is not available under that code.  

On VA examination in September 2009, the Veteran reported having constant localized right hand pain.  She could tie shoe laces, fasten buttons, and pick up and tear pieces of paper without difficulty.  

On examination of hand dexterity, the right hand fingertips could approximate the proximal transverse crease of the palm.  Her right hand strength was slightly reduced.  

The range of motion testing showed that the proximal interphalangeal (PIP) joint had flexion to 90 degrees, metacarpophalangeal (MP) had flexion to 90 degrees, and distal interaphalangeal (DIP) had flexion to 70 degrees.  The joint function was additionally limited by pain, fatigue, weakness, lack of endurance, and incoordination following repetitive use.

The diagnosis was that of status post right hand fifth metacarpal fracture with residuals.  The subjective and objective factors were pain, decreased range of motion, and decreased grip, and the X-ray studies of the right hand were normal.  There was no obvious acute bony fracture.  The joint spaces were well aligned and maintained.  No neoplastic of inflammatory bony changes were noted.

In VA examination in June 2013, the Veteran reported having intermittent right hand pain at a level 5 out of 10.  She reported having cramps with prolonged writing, typing, repetitive motion and repetitive lifting.  She denied any swelling of MP or PIP joints or hypersensitivity to light touch in the right hand.  She denied flare-ups.

There was no limitation of motion or evidence of painful motion or additional limitation of motion after repetitive use testing.  She had no functional loss or functional impairment of the little finger.  There was no tenderness or pain on palpation of joints or soft tissue of the finger.  She had normal hand strength.  There was no ankylosis.

The X-ray studies of the right hand demonstrated no evidence of old fracture, degenerative arthritis of the fifth carpal metacarpal joint, disuse osteoporosis or joint incongruity.  The examiner noted the objective examination revealed no objective evidence of hand impairment, but the Veteran reported having persistent subjective symptoms.

Based on the evidence of record, the criteria for a compensable evaluation for a fracture of the right little finger are not met.  That is, under Diagnostic Code 5230, a noncompensable evaluation is assigned for any limitation of motion of the little finger.  Therefore, the Board has considered other potentially applicable diagnostic codes.

The Veteran does not have ankylosis of the right little finger.  As such, a rating under Diagnostic 5227 for unfavorable or favorable ankylosis of the little finger of the major extremity is also noncompensable. 38 C.F.R. § 4.71a, Diagnostic Code 5227.   

Finally, the Board notes that X-ray studies of the right hand did not reveal evidence or fracture residuals or related arthritis of the right fifth metacarpal.  As such, diagnostic codes addressing arthritis are not for application. 

As the preponderance of the evidence is against an initial compensable rating for the residuals of a fracture of the right fifth metacarpal for the entire period of the appeal, staged ratings are not for application and the benefit of the doubt is not for application in resolution of the Veteran's claim for a higher initial rating.


Extraschedular Considerations

The Board has considered whether referral for an extraschedular rating is appropriate under the provisions of 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.

Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.

If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As previously discussed, the manifestations of the service-connected right ankle disability and right fifth metacarpal disability in this case are reasonably contemplated by the schedular criteria.

The Veteran's reports of pain and limitation of motion are contemplated by the scheduler rating.  In this case, the ratings established are primarily based on range of motion, to include as limited by pain and flare-ups.  

With regard to the right fifth metacarpal disability, although the Veteran reported some limitations of joint function after repetitive use testing, the examiner found no additional functional impairment beyond pain and range of motion limitations.

No examiner has identified an exceptional or exceptional disability picture with symptoms not represented in the rating schedule.  The Veteran reported use of over the counter pain reliever but identified no additional functional impairment not considered by the present evaluations.

Accordingly, the Board finds that a referral for extraschedular consideration is not in order.


Total Disability Rating Based On Individual Unemployability

As a final matter, the Board notes that under Rice v. Shinseki, 22 Veteran. App. 447 (2009), the Board must remand an increased rating issue if the Veteran, or the evidence of record raised the matter of individual unemployability.  

However, in this case, although the Veteran reports being unemployed, she has not indicated that she is unable to maintain employment because of her service-connected disabilities during the pendency of this appeal.  Hence, any development or consideration under Rice is not indicated at this time.



ORDER

An increased rating of 20 percent, but no more for the service-connected right ankle disability is granted, subject to the regulations governing the payment of monetary awards.

An initial compensable evaluation for the service-connected residuals of a right fifth metacarpal fracture is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals


Department of Veterans Affairs


